 

Exhibit 10.5

 

 

LEASE FOR PREMISES AT

 

SANTA FE BUSINESS INCUBATOR, INC

 

Santa Fe, New Mexico

 

Production Space

 

THIS LEASE is made at Santa Fe, New Mexico on this 16th day of October 2012 by
and between SANTA FE BUSINESS INCUBATOR, INC., a New Mexico nonprofit
corporation (“Landlord”), and B6 Sigma, Inc. (“Tenant”).

 

WITNESSETH:

 

That in consideration of the mutual promises, covenants, conditions, and terms
to be kept and performed, it is agreed between the parties hereto as follows:

 

1. Business Assistance Program

 

The Landlord and Tenant understand that Landlord desires to assist and encourage
Tenant’s business by providing certain extraordinary business assistance
services in addition to the Lease of the Premises. The parties agree that no
default, defect, or omission by Landlord in the providing and performance of
such services shall be deemed to be a default by Landlord under this Lease.

 

2. Description

 

Landlord leases to Tenant, and Tenant shall pay rent for the Premises identified
as production unit A201-202 (“Premises”) at 3900 Paseo del Sol, Santa Fe, New
Mexico.

 

3. Term

 

Tenant shall lease the Premises for a term of one (1) year commencing the 1st
day of November 2012 and ending on the 31st day of October 2013 . Landlord and
Tenant shall each have the right to terminate this Lease upon giving the other
at least thirty (30) days written notice of their intent to terminate, such
termination to be at the end of such thirty (30) day period or at such later
date as is indicated in the notice to terminate, but not prior to the end of the
next monthly cycle.

 

4. Rent / Additional Rent / Utilities

 

For the Premises and Term set forth above, the Tenant agrees to pay a total rent
of Eight Thousand Seven Hundred and Sixty Dollars ($8,760.00) . Rent shall be
paid in equal monthly installments of Seven Hundred and Thirty Dollars ($730.00)
in advance on the first day of each calendar month.

 

Tenant agrees to pay any and all charges incurred under separate agreement or
otherwise for services furnished by Landlord as well as any other amounts due
Landlord as additional rent which shall be paid along with the monthly
installment of rent.

 



The rent in the Production space shall include the following: real property
taxes and assessments. Utilities are not included in the monthly rent for the
production spaces and will be invoiced separately.

 

5. Insurance Costs of Lessor

 

Tenant shall pay, as additional rent, any increase in premiums for insurance
against direct loss that may be charged during the term of this Lease on the
amount of insurance now carried by the Landlord on the Premises and on the
improvements situated on the Premises resulting from the business carried on
therein by the Tenant or from the character of its occupancy, even if the
Landlord has consented thereto.

 

1

 

 

6. Security Deposit

 

As additional security for the faithful performance of its obligations
hereunder, Tenant shall pay to Landlord the sum of Seven Hundred Dollars
($730.00) . Unless otherwise agreed by landlord and tenant in advance, in
writing, Tenant shall pay the security deposit in one (1) payment on or before
the 1st day of November 2012 . The security deposit may be applied by Landlord
for the purpose of curing any default or defaults of Tenant under this Lease, in
which event Tenant shall replenish said deposit in full by promptly paying to
Landlord the amount so applied. If Tenant has not defaulted or Landlord has
applied the deposit to cure a default and Tenant has replenished same, then the
deposit, or such applicable portion thereof, shall be repaid in Cash to Tenant
promptly after the termination of this Lease. The deposit shall not be deemed an
advance payment of rent or a measure of Landlord’s damages for and default by
Tenant. No interest shall be paid on Tenant’s security deposit.

 

*$700.00 carried over from Lease Agreement dated October 17, 2011.     INITIAL
HERE

 

7. Late Charges

 

Tenant agrees to pay a surcharge of fifteen percent (15%) on any amount ten (10)
or more days past due, and a surcharge of twenty-five percent (25%) on any
amount fifteen (15) or more days past due. All payments received shall be first
applied to any past due amounts and then to current charges. No payment by
Tenant or acceptance by Landlord of a lesser amount than the basic rent,
additional rent, or other payments to Landlord due hereunder shall be deemed to
be other than part payment of the full amount due. Landlord may accept such part
payment without prejudice to Landlord’s right to recover the balance due and
payable or to pursue any other remedy provided in this Lease.

 

8. Place of Payment

 

Any payment due from the Tenant to the Landlord under this Lease shall be made
the Landlord’s office at 3900 Paseo del Sol, Santa Fe, New Mexico, or at such
other place the Landlord designates from time to time in writing.

 

9. Holding Over

 

In the event that Tenant holds over after expiration of this Lease without a
written agreement between the parties to renew, extend, or otherwise renegotiate
the leasehold such holding over shall be construed as a month-to-month tenancy
on the terms and conditions, so far as applicable, of this Lease.

 

10. Condition of Premises at Time of Leasing

 

The Tenant acknowledges that it has examined the Premises prior to the making of
this Lease and knows its condition, and that no representations as to its
conditions or state of repair has been made by the Landlord or its agents that
are not expressed in this Lease. The Tenant hereby accepts the Premises in its
present condition at the date of the execution of this Lease.

 

11. Delay in Obtaining Possession

 

If the Tenant cannot take possession of the Premises at the time provided above
because the Premises are not ready, or because another tenant is holding over,
or because of any cause beyond the control of the Landlord, the Landlord shall
not be liable in damages to the Tenant; but rent shall fully abate during the
period of any such delay. Landlord shall not be liable for failure to deliver
the Premises to Tenant on the beginning date of this Lease for reasons beyond
the Landlord’s control.

 

12. Use and Occupancy

 

The Premises shall be used during the term of this Lease for the business of
Tenant described as B6 Sigma, Inc. and for no other purpose. The Premises shall
not be used, occupied, or kept in violation of any law, municipal ordinance, or
regulation.

 

13. Unlawful or Dangerous Activity

 

Tenant shall neither use nor occupy the demised Premises or any part thereof for
any unlawful, disreputable, or ultrahazardous business purpose, nor operate or
conduct business in a manner constituting a nuisance of any kind. Tenant shall
immediately, on discovery of any unlawful, disreputable, or ultrahazardous use,
take action to halt such activity. Tenant agrees to comply with all applicable
laws, ordinances, and regulations of the City of Santa Fe, the State of New
Mexico, and the United States Government, and to conform to all reasonable rules
and regulations which Landlord may establish; not to damage any part of the
premises; and not to permit any employee, agent, customer, or visitor to be in
violation of any obligation of Tenant under this Lease.

 

2

 

 

14. Care of Premises

 

The Tenant shall not perform any act or carry on any practices that may injure
the Building or be a nuisance to other tenants in the Building and shall keep
the Premises clean and free from rubbish and dirt at all times. 

 

15. Casualty

 

Subject to the conditions set forth in Section 15, if the Premises are damaged
or destroyed, in whole or in part, during the Term of this Lease, the Landlord
shall repair and restore them to good and tenable condition with reasonable
dispatch. If the Premises are untenable in whole, the rent shall abate in full
until they are restored to good and tenable condition. If the premises are
untenable in part, rent shall abate pro rata until they are restored to good and
tenable condition. Provided that:

 

(A) If delay in repair or restoration is caused by the Tenant failing to adjust
its own insurance or to remove its damaged goods, wares, equipment, or other
property within a reasonable time, the rent shall not abate during the period of
such delay;

 

(B) If casualty damage is caused by the negligent or willful acts of the Tenant,
its agents or employees, there shall be no rent abatement;

 

(C) If during the time of repair, the Tenant uses a portion of the Premises for
storage, Tenant shall be liable for a reasonable storage fee;

 

(D) In the event the Premises or the Building are destroyed to the extent of
more than one-half its value, the Landlord may terminate the Lease by a written
notice to Tenant.

 

16. Loss Caused by Other Tenants

 

The Landlord shall not be liable to the Tenant for damages occasioned by the
acts or omissions of persons occupying adjoining Premises or any part of its
Building of which the Premises are a part, or for any loss or damage resulting
to the Tenant of its property from bursting, stoppage, or leaking of water, gas,
or sewer pipes.

 

17. Insurance to be Obtained by Tenant

 

The Tenant shall carry the following minimum amounts of insurance during the
life of this Lease with the Landlord listed as additional insured:

 

(A) Comprehensive General Liability insurance issued by a reputable insurance
company licensed to do business in New Mexico for bodily injuries, including
those resulting in death, and property damage in an amount not less than a
combined single limit of Three Hundred Thousand Dollars ($1,000,000), and an
additional Fifty Thousand Dollars ($100,000) for Fire Legal Liability.

 

(B) At the sole discretion of the Tenant, insurance for all contents, and
Tenant’s trade fixtures, machinery, equipment, furniture, furnishings, and
inventory in the leased Premises. Tenant must be advised the Landlord is not
responsible for loss of business contents or business income of the Tenant.

 

(C) Insurance for any leasehold improvement made by Tenant upon the Premises
against all risks of direct physical loss, including water pipe and sprinkler
breakage and damage. The insurance coverage shall be for not less than One
Hundred Percent (100%) of the then current full replacement cost of such
improvements with all proceeds of insurance payable to Landlord provided,
however, that such proceeds shall be used to restore the improvements.

  

The insurance shall be in companies and in form, substance, and amount (where
not stated above) satisfactory to the Landlord. The insurance shall not be
subject to cancellation except after at least thirty (30) days prior written
notice to the Landlord. Certificate of insurance together with satisfactory
evidence of payment of the premiums thereon, shall be deposited with Landlord at
the commencement date of this Lease and renewals thereof not less than thirty
(30) days prior to the end of the term of such coverage.

 

3

 

 

Should Landlord receive notice of cancellation of said insurance, it shall
notify the Tenant to cease operations immediately and not to start again until
Landlord receives new copies evidencing that insurance describe above is in full
force and effect.

 

18. Indemnification

 

The Tenant shall indemnify and save the Landlord, and the President of Santa Fe
Business Incubator, Inc. harmless from all claims or liabilities of any type of
nature or any person, firm, or corporation, including any agents or employees of
the Tenant, arising in any manner from the Tenant’s performance of operations
and business covered by this Lease. Landlord shall not be liable to the Tenant,
or to any other person, for any damage to any person or property caused by act,
omission or neglect of Tenant. Tenant agrees to indemnify or hold Landlord
harmless from any such liability or claim of liability against Landlord,
including attorney’s fees.

 

19. Repairs and Alterations by Tenant

 

Tenant shall, at its own expense, keep the Premises in good repair, and will, at
the expiration of this Lease, deliver the Premises to the Landlord in like
condition as when taken, reasonable use and wear thereof and damage by the
elements excepted. The Tenant shall not make any alterations, additions, or
improvements to the Premises without the Landlord’s prior written consent. All
alterations, additions, and improvements made by either party upon the Premises
during the Term hereof, except movable office furniture and trade fixtures put
in at Tenant’s expense, shall become property of the Landlord at the expiration
of the Term. Tenant covenants to pay as they become due all just claims for
labor and materials used in making any such additions, alterations, or
improvements and to indemnify and save Landlord and the Premises harmless of and
from all costs, expenses, and damages, including reasonable attorney’s fees and
costs of suit arising out of or connected with any statutory or other liens
against the Premises, the Building, or the Property for or on account of such
labor and materials.

 

Tenant covenants both for itself and its servants, agents, and employees, to
observe and keep all necessary rules and regulations of the Building which
affect said Premises and will at its own cost and expense make any and all
necessary alterations or changes in the Premises which may be necessary because
of any act of the Tenant, its servants, agents, and employees, in violation of
any law, ordinance, rule or regulation of any city, state, or government body.
Upon the failure of the Tenant to make or proceed to make, any such changes or
alterations within thirty (30) days after being required to by any other rule,
regulation, or ordinance above referred to within ten (10) days of the receipt
of said order or notice, then Landlord may enter the Premises at its option and
do and perform said alterations or make such changes at the cost and expense of
the Tenant, which said expense shall be deemed as rent and added to the next
monthly installment of rent then accruing and be collectible as such.

 

20. Access to Premises and Common Areas

 

Landlord may enter the Premises at any reasonable time for any reasonable
purpose. If the Landlord deems any repair necessary for which the Tenant is
responsible, Landlord may demand that the Tenant perform the repair. If Tenant
refuses or neglects to make the repair in a reasonable time, the Landlord may
make the repair and charge the Tenant in accordance with Section 6. The Landlord
may enter the premises at reasonable times to install or repair pipes, wires, or
other appliances or to make any repair the Landlord deems essential to the use
and occupancy of the other parts of the Building. Landlord shall give reasonable
advance notice to Tenant of its intention to make non-emergency repairs.

 

In addition to the Premises, the Tenant shall have a non-exclusive right to
access to such common areas as Landlord determines to be necessary to the use of
the Premises as appropriate.

 

21. Advertising Displays

 

No sign or advertising shall be displayed upon the Premises unless approved in
writing by the Landlord.

 

22. Nondiscrimination

 

The Tenant agrees not to discriminate against any client, employee, or applicant
for employment or for services because of race, creed, color, national origin,
sex, sexual orientation, or age, with regard to, but not limited to, the
following: employment upgrading; demotion or transfer, recruitment or
recruitment advertising; layoffs or termination; rates of pay or other forms of
compensation; selection for training; rendition of services.

 

4

 

 

23. Assignment

 

The Tenant shall not assign, transfer, or mortgage this lease or sublet the
Premises in whole or in part without the Landlord’s prior written consent. Any
assignment or subletting shall not relieve Tenant of any of its obligations
under this lease.

 

24. Trash Service

 

Landlord agrees to provide at its cost a suitable external trash receptacle and
regularly scheduled external garbage pick-up sufficient to service Tenants in
order to prevent the unsightly accumulation of trash and other debris. Tenant
shall be responsible for trash collection charges that exceed a normal service
minimum charge. Tenant will dispose of all hazardous waste according to local
laws and ordinances.

 

 25. Default

 

It is expressly understood and agreed that if the rents above, or any part
thereof, shall be in arrears, or if default shall be made in any of the
covenants of agreements herein contained to be kept by Tenant, Landlord may, at
Landlord’s election, give Tenant ten (10) days written notice of Landlord’s
intent to terminate said Lease; provided however, that during said ten (10) day
period, Tenant may correct defaults as set forth in said notice and avoid
forfeiture thereof.

 

Upon termination of this Lease pursuant to the preceding paragraph, Tenant shall
peacefully surrender the premises to Landlord, and Landlord may upon such
termination or at any time after such termination, without further notice, rent
the Premises. If Tenant fails to peacefully surrender the Premises, the Landlord
may repossess it by force, summary proceedings, ejectment, or otherwise and may
dispossess Tenant and remove Tenant and all other persons and property from the
Premises. At any time after such termination, Landlord may relet the Premises or
any part thereof in the name of Landlord or otherwise for such term (which may
be greater or lesser than the period which would otherwise have constituted the
balance of the term of this Lease) and on such conditions (which may include
concessions or free rent) as Landlord, in Landlord’s discretion may determine
and may collect and receive the rents therefor. Landlord shall in no way be
responsible for or liable for any failure to relet the Premises or any part
thereof or for any failure to collect any rent due upon such reletting.

 

No such termination of this Lease shall relieve Tenant of Tenant’s liability and
obligations under this Lease, and such liability and obligations shall survive
any such termination. In the event of any such termination, whether or not the
Premises or any part thereof shall have been relet, Tenant shall pay to Landlord
the rent required to be paid up by Tenant up to the time of such termination,
and thereafter, Tenant, until the end of what would have been the term of this
Lease in the absence of such termination shall be liable to Landlord for, and
shall pay to Landlord as and for liquidated and agreed damages for Tenant’s
default;

 

(A) The equivalent of the amount of rent which would be payable under this Lease
by Tenant if this Lease were still in full force and effect, Less

 

(B) The net proceeds of any reletting effected pursuant to the provisions of the
preceding subparagraph, after deducting all of Landlord’s reasonable expenses in
connection with such reletting, including, but not limited to, all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees, alteration costs
and expenses of preparation for such reletting.

 

26. Landlord’s Lien for Rent

 

Tenant hereby grants a lien to Landlord on Tenant’s interest in all
improvements, fixtures, or personal property, including inventory on the
Premises. In the event Tenant fails to cure a default under this Lease, Tenant
authorizes Landlord to take possession of the property free and clear of
Tenant’s interest therein.

 

27. Cumulative Remedies

 

Remedies, rights, and benefits of this Lease are cumulative and shall not be
exclusive of any other remedy, right, or benefit contained herein or of any
remedy, right, or benefit allowed by law.

 

5

 

 

28. Jurisdiction and Attorney’s Fees

 

The prevailing party is entitled to any and all attorney fees or other costs
incurred in enforcing the provisions set forth in this Lease. This paragraph
shall also apply to any court action or appeals therefrom.

 

29. Waiver

 

One of more waivers by the Landlord or Tenant of any of this Lease’s provisions
shall not be construed as a waiver of a further breach of the same provision.

 

30. Bankruptcy and Insolvency

 

The Landlord may cancel this Lease in the event that the estate created hereby
is taken in execution or by other process of law; or, if the Tenant is declared
bankrupt or insolvent according to law; or if any receiver is appointed for the
business and property of the Tenant; or if any assignment is made of the
Tenant’s property for the benefit of creditors.

 

31. Rules and Regulations

 

Tenant, its agents, employees, and invitees will use the common areas of the
Building (reception area, conference rooms, halls, steps, passageways, toilet
rooms, delivery area, parking area, and so forth) subject to rules as the
Landlord may make from time to time for the general safety and convenience of
the occupants and tenants of the Building.

 

32. Substitute Space

 

It is understood that Landlord may substitute space within the Building of
similar quality for the Premises leased to the tenant. Landlord shall be
responsible for all expenses in moving Tenant to the new Premises.

 

33. Quiet Enjoyment

 

Upon performing the foregoing covenants, the Landlord agrees that the Tenant
shall and may peaceably and quietly have, hold, and enjoy the Premises of the
Term herein.

 

34. Partial Validity

 

If any provision of this Lease shall be invalid, the remainder of this Lease
shall not be affected thereby.

 

35. Notice

 

Whenever this Lease requires notice to be served on Landlord or Tenant, notice
shall be effective the day after mailing, and shall be sufficient if mailed by
first-class mail with postage fully paid, to the following address:

 

Tenant: B6 Sigma Inc.

3900 Paseo del Sol

Santa Fe, New Mexico 87507

Landlord: Santa Fe Business Incubator, Inc.

3900 Paseo del Sol

Santa Fe, New Mexico 87507

 

36. Amendments and Modifications

 

Except for the provisions in Section 1 relating to the Business Assistance
Program, Landlord and Tenant agree that this Lease contains the entire
agreement, express or implied, of the parties hereto. There shall be no
amendments or modifications to this Lease, unless agreed to in writing, signed
by Landlord and Tenant.

 

37. Binding Successors

 

This Lease is binding on the respective heirs, successors, representatives, and
assigns of the parties.

 

38. Applicable Law

 

This Lease shall be constructed according to the laws of the State of New
Mexico.

 

6

 

 

IN WITNESS WHEREOF, the parties have signed this Lease in Santa Fe, New Mexico,
the day and year written below.

 

  TENANT: B6 Sigma, Inc. LANDLORD: Santa Fe Business Incubator, Inc     Dated:
10/24/2012                         Dated: 10/29/2012                         
By:   /s/ Mark J. Cola By:   /s/ Marie A. Longserre   Mark J. Cola   Marie A.
Longserre   President   President/CEO  

 

DISCLAIMER

 

THIS AGREEMENT of understanding is prepared for the benefit of the INCUBATOR
PROGRAM, hereinafter referred to as “Program,” and B6 Sigma, Inc. , hereinafter
referred to as “Business,” both parties which desire to clearly understand the
relationship developed for the benefit of promoting and assisting in this
limited arrangement.

 

Program and Business are neither a partnership nor a venture of any description,
in fact or law, but rather are independent entities forming a voluntary
arrangement wherein Program is a general business advisor of Business. Business
is under no compulsion or constraint to accept or implement the suggestions and
advisement of Program.

 

Business specifically acknowledges and agrees that Program has no liability,
past, present, or future, as to the final and ultimate decisions of Business,
nor is Business compelled in any fashion to accept the advisement and
suggestions of Program.

 

Program neither assumes nor authorizes Business to assume any liability of
behalf of Program or suggest to third parties, either expressly or implied, that
Program is in any way a principal, agent, or associated entity of Business, and

 

Business specifically acknowledges its responsibility for all decisions and
business matters related to its operation and control.

 

The Business shall indemnify and save the program; the Landlord, and the
President of Santa Fe Business Incubator, Inc.; and any of the Programs’ agents,
advisors, representatives, and employees, harmless from all claims or
liabilities of any type of nature or any person, firm, or corporation, including
any agents or employees of the Business, arising in any manner from the
Business’s performance of operations and business covered by this Lease and this
disclaimer.

 

Program and Business agree herein to represent accurately the relationship
between Program and Business and to abide by these provisions.

 

Executed this 26 day of October, 2012, in Santa Fe, New Mexico.

 

Incubator Program   Business: B6 Sigma, Inc.       /s/ Marie Longserre   /s/
Mark J. Cola Marie Longserre   Mark J. Cola President/CEO   President

 

7

 